In a proceeding pursuant to section 415.00 of the Penal Law to declare the forfeiture of a motor vehicle, the appeal is from an order of the Supreme Court, Nassau County, dated November 24, 1976, which, after a hearing, (1) denied petitioner’s application to declare a forfeiture of the vehicle and (2) directed the return of certain moneys to respondent. Order modified, on the facts, by deleting therefrom the provisions denying the application to declare a forfeiture of the vehicle. As so modified, order affirmed, without costs or disbursements. The petitioner established by a fair preponderance of the credible evidence that the vehicle in question was used in the transportation of gambling records. Latham, Margett and O’Connor, JJ., concur; Martuscello, J. P., dissents and votes to affirm the order upon the opinion of Mr. Justice Wager at Special Term.